Citation Nr: 0510762	
Decision Date: 04/14/05    Archive Date: 04/27/05	

DOCKET NO.  96-50 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
August 1971 to February 1973, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In November 2000 and in November 2003 the Board 
returned the case to the RO for additional development, and 
the case was subsequently returned to the Board for further 
appellate review.


REMAND

A preliminary review of the record discloses that the Board 
returned the case to the RO in November 2000 and November 
2003 in order to attempt to verify stressful incidents the 
veteran reported he was exposed to during service.  The RO 
undertook and completed the development requested by the 
Board on each occasion, but was unable to verify the 
occurrence of any of the stressful incidents reported by the 
veteran.  However, in a statement from the veteran dated in 
March 2004 he related he was exposed to a completely new and 
different stressor, which if verified could possibly support 
a diagnosis of PTSD.  

In this regard, the Board notes that past stressful incidents 
related by the veteran have all involved his participation in 
combat.  For example, at the time of a March 1996 VA 
examination the veteran reported that on one occasion he was 
in a boat with other soldiers when they were fired on by the 
enemy and two of those soldiers were shot and killed and fell 
into his lap.  He then relates he returned fire and killed a 
young 14-year-old Vietnamese boy.  On another occasion when 
he was in combat the veteran indicated that one of his 
friends hit a wire mine and both of his legs were amputated 
in his presence.  At the time of a VA psychiatric examination 
performed in February 2001 the veteran again related that he 
was involved in active combat and that his main nightmare 
centered around seeing a friend of his who was killed, and 
indicated that his friend's name was "Watson."  In an April 
2002 statement the veteran provided additional details 
surrounding the death of Watson and the killing of the young 
Vietnamese boy, and indicated at the time he was serving with 
the "9th PBR [Patrol Boat River]."  In an attempt to verify 
this information, pursuant to the Board's November 2003 
remand, the RO contacted the U.S. Armed Services Center for 
Research of Unit Records and obtained portions of the 
veteran's personnel records which showed his units and dates 
of assignments, participation in combat operations, wounds in 
action, awards and decorations and official travel outside of 
the United States.  However, the RO was unable to verify the 
information provided by the veteran.

But as indicated above, the veteran provided an additional 
stressful incident for the first time in his March 2004 
statement.  In that statement the veteran related that they 
were pulling into Subic Bay when Petty Officer "Alcatiene" or 
"Alcaticne" was struck by a mooring line that had broken 
cutting off his legs.  It does not appear that the RO has 
made an attempt to verify this recently related stressor, and 
the Board believes that the VA's duty to assist the veteran 
in developing the facts pertinent to his claim includes 
attempting to verify this incident since the records which 
could serve to verify the incident are Government records.  
As such, the Board believes that the veteran should be 
contacted for additional information including the full name 
of the individual injured, the date the incident occurred and 
whether the incident occurred aboard the U.S.S. White Plains 
(AFS-4) or the U.S.S. Guadalupe (AO-32).  After contacting 
the veteran and affording him a reasonable opportunity to 
respond, the RO should contact the U.S. Armed Services Center 
for Research of Unit Records and request a review of records 
that could verify the injury of Petty Officer "Alcatiene" 
or "Alcaticne" and the circumstances surrounding that 
injury.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should contact the veteran for 
additional information concerning the 
injury of Petty Officer "Alcatiene" or 
"Alcaticne."  The veteran should be 
asked to provide the complete name of the 
individual, the date the incident 
occurred and specify whether it occurred 
on the U.S.S. White Plains (AFS-4) or the 
U.S.S. Guadalupe (AO-32).

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records and verify whether there is a 
record of an injury of Petty Officer 
"Alcatiene" or "Alcaticne" that 
reportedly resulted in the amputation of 
his leg and request information 
concerning the circumstances of that 
injury.  

3.  If, and only if, the stressor related 
by the veteran in his March 2004 
statement is verified, the veteran should 
be afforded a psychiatric examination to 
determine whether he meets the diagnostic 
criteria for a diagnosis of PTSD.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records contained in the 
veteran's claims file, and is advised 
that only the verified incident reported 
in the veteran's March 2004 statement may 
be considered for purposes of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should 
specifically state whether the diagnostic 
criteria to support a diagnosis of PTSD 
had been satisfied, and if so, the 
examiner should comment upon the link 
between the current symptomatology and 
the inservice stressor found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




